                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ANGELA MCCULLOUGH,et al.,                        )
                                                 )
                                                 )
                                                 )
v.                                               )           Case No. 2:15-cv-463-RCL
                                                 )
THE CITY OF MONTGOMERY,                          )
ALABAMA,et al.,                                  )
                                                 )
       Defendants.                               )
                                                 )

                                MEMORANDUM AND ORDER

       On September 6,2019, plaintiffs subpoenaed Judge.Armstead Lester Hayes, III ("Judge

Hayes"), who is no longer a party to this case. Plaintiffs comnianded him to produce the.

following:

       1. All documents or materials, including but not limited to reports from the
       Montgomery City Jail(the "Jail") and all emails or reports, regarding any aspect of
       giving credit for jail work to Jail prisoners or the performance ofjail work by Jail
       prisoners.

       2. All documents or materials, including but not limited to testimony, transcripts,
       or exhibits, received by you or your lawyers from the Alabama Judicial Inquiry
       Commission in connection with the Complaint of the Alabama Judicial Inquiry
       Commission filed on or about November 17, 2016 in the Alabama Court of the
       Judiciary against Armstead Lester Hayes III, Case No. 49 (the "Complainr), and
       in connection with the proceedings in that matter.

       3. All documents or materials, including but not limited to testimony, transcripts,
       or exhibits, received by you or your lawyers from the Alabama Court of the
       Judiciary in connection with the Complaint and in connection with the proceedings
       in that matter.

Judge Hayes accepted service of the subpoena and waived the necessity for any further or

different service of the same. Pursuant to Federal Rules of Civil Procedure 45(d)(2)(B),

3(iii)(iv), and (e)(2), Judge Hayes objects to the subpoena as structured and targeted.

                                                 1
Judge Hayes also asks the Court to quash the subpoena based on judicial immunity. ECF

No. 223. For the reasons set forth below, the Court grants the Motion to Quash.


I. The Court Grants Judge Hayes's Motion to Quash Request 1.

        Beginning with Request 1, Judge Hayes has represented to this Court that he does

not have in his possession any ofthe materials covered in that request. There is no

evidence suggesting that Judge Hayes has lied, and he obviously cannot turn over

materials that he does not have. Therefore, the Court grants Judge Hayes's Motion to

Quash with respect to Request 1.


II. The Court Grants Judge Hayes's Motion to Quash Request 2.

        Moving to'Request 2, Judge Hayes asserts that he cannot be rêquired to turn over

these materials because ofjudicial immunity. In their Response to the Motion to Quash,

plaintiffs "agree with Judge Hayes" that if he "provided the records to the city or its

counsel ... the subpoena should be unnecessary" and plaintiffs can simply obtain the

records from the city. ECF No. 228 at 2. Judge Hayes has since explained that as far as he

knows,"none ofthose materials were ever shared with the City because he knew that

section 156 of Article VI (Judicial Department) ofthe Constitution of Alabama of 1901

declares that `[a]ll proceedings ofthe commission shall be confidential except the filing

of a complaint with the Court of the Judiciary.'" ECF No. 232 at 1. Therefore, Judge

Hayes's response to the Court's Order does not resolve the issue, and the parties are still

in disagreement about Request 2.

       This Court already found that based on the Eleventh Circuit's ruling in

McCullough v. Finley, 907 F.3d 1324, 1335 (11th Cir. 2018), Judge Hayes has absolute



                                                 2
immunity for the judicial acts that plaintiffs alleged in their various pleadings. ECF No.

183. It is true that judicial immunity does not extend to administrative acts, but as this

Court previously observed, the Eleventh Circuit has already found that "none of the acts

alleged" against Judge Hayes in this case "were in fact administrative." Id. at 7. In its

effort to refute the applicability ofjudicial immunity, plaintiffs cite only unreported

district court cases. This Court is bound by prior rulings of the Eleventh Circuit, not by

unreported district cases. Plaintiffs also have not argued that Judge Hayes waived any

privilege or immunity with respect to the materials sought. Therefore, Judge Hayes is

protected from the burdens of non-party discovery associated with his judicial acts, and

the Court grants the Motion to Quash with respect.to Request 2.


III. The Court Grants Judge Hayes's Motion to Quash Request 3.

        Judge Hayes objects to Request 3 on the basis that those materials are already

available to plaintiffs by virtue of being publicly accessible. Judge Hayes is correct that

subpoenas should not be used to obtain information that is available to the public.

Because Request 3 seeks public records, the Court grants the Motion to Quash with

respect to Request 3.



                                     CONCLUSION

        Based on the foregoing, the Court GRANTS the Motion to Quash. It is so

Ordered.




Date:         /c1/
           / 71
                                                                  oyce C. Lamberth
                                                         United States District Court Judge

                                                 3
